Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, Lines 1-3 recites “wherein the second board is detachable from the first board and replaceable with a board including a nonvolatile semiconductor memory device different from the nonvolatile semiconductor memory device,” of which the phrase “…a board including a nonvolatile semiconductor memory device different from the nonvolatile semiconductor memory device” is indefinite. Specifically, having a nonvolatile semiconductor memory device different from itself is not possible, therefore, it is unclear as to what comprises the board. Examiner suggests amending the claim to add distinctions between the two non-volatile semiconductor memory devices, if Applicant’s intention is that they are different from each other. Additionally, “the second board” and “the first board” lacks antecedent basis and shall be interpreted as “a second board” and “a first board”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 11-12, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gans (US 20190131972 A1) hereinafter Gans. 
Regarding claim 1, Gans teaches an apparatus comprising:
a nonvolatile semiconductor memory device (“semiconductor device” 200 which may be a  non-volatile memory such as a FLASH memory or a ferroelectric memory, Paragraph [0017]) storing identification information and first setting information on an output signal (memory device has a mode register 316 programmed to store information Paragraph [0031] including ZQ ID Mode, ZQ Master and ZQ ID Flag to identify groups of a memory and identify the particular memory devices in each of the ZQ groups Paragraph [0034] which reads on the claimed identification information, and an impedance value of each of the programmable termination component of 33 and the output buffer 326 Paragraph [0029], which reads on the claimed first setting information on an output signal); 
a memory configured to hold identification information of a plurality of nonvolatile semiconductor memory devices, the identification information including at least the identification information of the nonvolatile semiconductor memory device (memory device has a mode register 316 programmed to store information Paragraph [0031] including ZQ ID Mode, ZQ Master and ZQ ID Flag to identify groups of a memory and identify the particular memory devices in each of the ZQ groups Paragraph [0034]), and setting information on an output signal associated with the identification information of the plurality of nonvolatile semiconductor memory devices, the setting information including at least second setting information on the output signal (the calibration circuit 32 stores an impedance measurement (i.e., the impedance of external resistance RZQ) that corresponds to current operating conditions of the identified ZQ group Paragraph [0029]); and 
a processor configured to acquire the identification information of the nonvolatile semiconductor memory device (the controller may update memory device information (i.e., a memory map) to record the memory devices included in the identified ZQ group, which includes a unique identification value for each memory device Paragraph [0043]-[0045]), 
wherein the processor is configured to acquire the second setting information, based on the acquired identification information (impedance controller receives a calibration command [0026] and determines the shared external resistance of a ZQ group to undergo calibration Paragraph [0020]-[0021]), and 
wherein the processing is configured to change the first setting information, based on the second setting information (a comparison result is used to set the voltage at the ZQ terminal to bring the voltage of the ZQ pin closer to the reference voltage, that is, the impedance represented by the external resistance RZQ (i.e. ,second setting information) is used to set the impedance value of each of the programmable termination component 338 and output buffer 326 (i.e., first setting information) such that it matches current operating conditions Paragraph [0029]).  
Regarding claim 3, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans further teaches wherein the processor acquires the first setting information from the nonvolatile semiconductor memory device, and wherein the processor changes the first setting information on condition that the first setting information is different from the second setting information (a comparison result is used to set the voltage at the ZQ terminal to bring the voltage of the ZQ pin closer to the reference voltage, that is, the impedance represented by the external resistance RZQ (i.e. ,second setting information) is used to set the impedance value of each of the programmable termination component 338 and output buffer 326 (i.e., first setting information) such that it matches current operating conditions Paragraph [0029]. That is, the calibration is to correct impedance mismatch (i.e. difference) issues by adjusting the above components to reduce the mismatch Paragraph [0012]).   
Regarding claim 4, Gans teaches all of the features with respect to claim 3 as outlined above.
Gans further teaches wherein the processor determines whether the first setting information is different from the second setting information, based on startup of the apparatus (the comparison process to determine an impedance mismatch is part of a calibration process Paragraph [0012], [0029] of which “calibration operations may be initiated automatically, for example, as part of a power-on sequence that occurs when power is first provided to the memory device Paragraph [0025]).  
Regarding claim 5, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans further teaches wherein the processor acquires the first setting information from the nonvolatile semiconductor memory device, and wherein the processor does not change the first setting information on condition that the first setting information is equal to the second setting information  (a comparison result is used to set the voltage at the ZQ terminal to bring the voltage of the ZQ pin closer to the reference voltage, that is, the impedance represented by the external resistance RZQ (i.e. ,second setting information) is used to set the impedance value of each of the programmable termination component 338 and output buffer 326 (i.e., first setting information) such that it matches current operating conditions Paragraph [0029]. In other words, when the result of the comparison is that there is no difference (i.e., the impedances match), then no adjustment or changing of the first setting information is needed).  
Regarding claim 6, Gans teaches all of the features with respect to claim 5 as outlined above.
Gans further teaches wherein the identification information of the plurality of nonvolatile semiconductor memory devices and the setting information on the output signal are read from the plurality of nonvolatile semiconductor memory devices and held in the memory, based on startup of the apparatus (the comparison process, which necessitates reading of the identification information and setting information, to determine an impedance mismatch is part of a calibration process Paragraph [0012], [0029] of which “calibration operations may be initiated automatically, for example, as part of a power-on sequence that occurs when power is first provided to the memory device Paragraph [0025]).  
Regarding claim 7, Gans teaches all of the features with respect to claim 6 as outlined above.
Gans further teaches wherein the identification information of the plurality of nonvolatile semiconductor memory devices and the setting information on the output signal are updatable (the controller may update memory device information (i.e., a memory map) to record the memory devices included in the identified ZQ group, which includes a unique identification value for each memory device Paragraph [0043]-[0045]).  
Regarding claim 8, Gans teaches all of the features with respect to claim 2 as outlined above.
Gans further teaches wherein the setting information on the output signal is information for setting an impedance between the first board and the second board (the calibration circuit 32 stores an impedance measurement (i.e., the impedance of external resistance RZQ) that corresponds to current operating conditions of the identified ZQ group, which is used to set the impedance value of each of the programmable termination component 338 and output buffer 326 (i.e., first setting information) such that it matches current operating conditions Paragraph [0029]).  
Regarding claim 11, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans further teaches wherein a process of starting the apparatus is completed in accordance with completion of setting on the nonvolatile semiconductor memory device by the processor (the process of identifying the ZQ groups and enumerating the memory devices of the ZQ groups are performed as part of a startup and/or reset routine Paragraph [0040]-[0041]).
Regarding claim 12, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans further teaches wherein the processor overwrites the first setting information of the nonvolatile semiconductor memory device, based on the second setting information (a comparison result is used to set the voltage at the ZQ terminal to bring the voltage of the ZQ pin closer to the reference voltage, that is, the impedance represented by the external resistance RZQ (i.e. ,second setting information) is used to set the impedance value of each of the programmable termination component 338 and output buffer 326 (i.e., first setting information) such that it matches current operating conditions Paragraph [0029]. That is, the calibration is to correct impedance mismatch (i.e. difference) issues by adjusting (i.e., overwriting) the above components to reduce the mismatch Paragraph [0012]).  
Claim 15 is rejected under 35 USC 102(a)(1) for the same reasons as claim 1, as outlined above.
Claim 16 is rejected under 35 USC 102(a)(1) for the same reasons as claim 3, as outlined above.
Claim 17 is rejected under 35 USC 102(a)(1) for the same reasons as claim 5, as outlined above.
Claim 19 is rejected under 35 USC 102(a)(1) for the same reasons as claim 11, as outlined above.
Claim 20 is rejected under 35 USC 102(a)(1) for the same reasons as claim 12, as outlined above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gans in view of Kim et al. (US 2015/0333069 A1) hereinafter Kim et al.
Regarding claim 2, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans does not appear to explicitly teach, however, Kim et al. teaches wherein the processor and the memory are mounted on a first board (the CPU, main memory device, and control device may be formed to be mounted on the main board, which is a printed circuit board (PCB) Paragraph [0075]), and wherein the nonvolatile semiconductor memory device is mounted on a second board connectable to the first board (the storage device 330 and the I/O may be prepared in a separate product coupled to an I/O interface disposed in the main board Paragraph [0075], wherein the storage device may be an eMMC Paragraph [0072]).  
The disclosures of Gans and Kim et al., hereinafter GK, are analogous art to the claimed invention because they are in the same field of endeavor of semiconductor memory devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GK before them, to modify the teachings of Gans to include the teachings of Kim et al. since both GK teach systems utilizing non-volatile memory devices. Therefore it is applying a known technique (a processor and memory mounted on a first board connected to a second board with a non-volatile semiconductor memory device [0075] of Kim et al.) to a known device (memory system performing an impedance matching/calibration process [0029] of Gans) ready for improvement to yield predictable results (a first board with processor and memory is connected to a second board with a non-volatile semiconductor memory device [0075] of Kim et al.), KSR, MPEP 2143.

Claims 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gans in view of Wurzburg (US 2005/0156037 A1) hereinafter Wurzburg.
Regarding claim 9, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans does not appear to explicitly teach, however, Wurzburg teaches wherein the identification information is a product name of the nonvolatile semiconductor memory device or a manufacturer identification of the nonvolatile semiconductor memory device (a device identification may be reported to the host controller, for example, the card reader ma send a vender identification (VID) and a product identification (PID) to the host controller that identifies a type of memory card selected, Paragraph [0031]).  
The disclosures of Gans and Wurzburg, hereinafter GW, are analogous art to the claimed invention because they are in the same field of endeavor of memory system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GW before them, to modify the teachings of Gans to include the teachings of Wurzburg since both GW teach systems utilizing semiconductor memory devices. Therefore it is applying a known technique (identifying the non-volatile memory device by a vender and product ID [0031] of Wurzburg) to a known device (memory system performing an impedance matching/calibration process [0029] of Gans) ready for improvement to yield predictable results (a vender and/or product ID is used to identify a non-volatile memory device [0031] of Wurzburg), KSR, MPEP 2143.
Regarding claim 14, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans does not appear to explicitly teach, however, Wurzburg teaches wherein the nonvolatile semiconductor memory device is an embedded multimedia card (solid-state memory devices includes flash-memory chips configured on a small removable memory card such as a MultiMediaMemory (MMC) memory card, as part of an embedded system Paragraph [0005]-[0007]).  
The disclosures of Gan and Wurzburg, hereinafter GW, are analogous art to the claimed invention because they are in the same field of managing non-volatile memory devices in a memory system. Because both GW teach the use of non-volatile memory devices, it would have been obvious to one skilled in the art to substitute one type of memory for another to achieve the predictable result of setting information for certain types of non-volatile memory as disclosed by Wurzburg, in this case, an embedded multimedia card type (KSR, MPEP 2143).
Claim 18 is rejected under 35 USC 102(a)(1) for the same reasons as claim 9, as outlined above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gans in view of Ito (US 2011/0264826 A1) hereinafter Ito.
Regarding claim 10, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans does not appear to explicitly teach, however, Ito teaches wherein the nonvolatile semiconductor memory device has a plurality of transfer modes to set that are different in frequency from one another (the transfer modes of the memory card includes normal speed mode NSM, high speed mode HSM which uses a transfer rate twice the NSM, and ultra-high speed mode UHSM which uses a transfer rate twice the HSM Paragraph [0040]; [0076]), and wherein the processor sets a transfer mode at a highest frequency among the plurality of transfer modes for the nonvolatile semiconductor memory device (the transfer mode unit can transmit a status response indicating the transfer mode is changed to UHSM Paragraph [0086]).  
The disclosures of Gans and Ito, hereinafter GI, are analogous art to the claimed invention because they are in the same field of endeavor of semiconductor memory devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GI before them, to modify the teachings of Gans to include the teachings of Ito since both GI teach systems utilizing non-volatile memory devices. Therefore it is applying a known technique (a memory with a plurality of transfer modes and setting a transfer mode at a highest frequency [0086] of Ito) to a known device (memory system performing an impedance matching/calibration process [0029] of Gans) ready for improvement to yield predictable results (a memory has a plurality of transfer modes and the memory is set at a transfer mode at a highest frequency [0086] of Ito), KSR, MPEP 2143.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gans in view of Awano et al. (US 2008/0169563 A1) hereinafter Awano et al.
Regarding claim 13, Gans teaches all of the features with respect to claim 1 as outlined above.
Gans does not appear to explicitly teach, however, Awano et al. teaches wherein the second board is detachable from the first board and replaceable with a board including a nonvolatile semiconductor memory device different from the nonvolatile semiconductor memory device (the semiconductor device 12 and the circuit board 11 can be repeated attached and detached from each other such that when the semiconductor device fails or is defective, it can be replaced Paragraph [0075]).
The disclosures of Gans and Awano et al., hereinafter GA, are analogous art to the claimed invention because they are in the same field of endeavor of semiconductor memory devices.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of GA before the effective filing date of the invention, to modify the teachings of Gans by including wherein the second board is detachable from the first board and replaceable with a board including a nonvolatile semiconductor memory device different from the nonvolatile semiconductor memory device, as taught by Awano et al.
One of ordinary skill in the art would have been motivated to include wherein the second board is detachable from the first board and replaceable with a board including a second nonvolatile semiconductor memory device different from the nonvolatile semiconductor memory device. When a particular component such as the semiconductor device fails, only the defective product may be replaced and there would be no need to discard good products [0020] of Awano et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139